PER CURIAM:
Claude Wendell Bellamy appeals the district court’s order denying his motion for correction or modification of the record. We have reviewed the record and find no reversible error. Accordingly, we *343affirm for the reasons stated by the district court. Bellamy v. United States, No. 7:99-cr-00049-F-1, 2012 WL 845506 (E.D.N.C. Mar. 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.